Citation Nr: 1445132	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a left knee disability.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from July 1988 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2013, the RO issued a supplemental statement of the case (SSOC) continuing the denials.  In June 2014, the Veteran testified at a hearing before the Board in San Diego, California.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not enter a timely appeal.

2.  Evidence received since the April 2002 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee disability was incurred in service.



CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied entitlement to service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiencies in the duties to notify or assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


New and Material Evidence

The Veteran was denied service connection for a left knee disability in an April 2002 rating decision.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In April 2009, the Veteran petitioned to reopen the claim; however, in a September 2009, the RO determined that new and material evidence had not been received and denied the petition.  A claim may be reopened only if new and material evidence has been secured or presented since the last final denial, which in this case, was in April 2002.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the April 2002 rating decision, additional medical evidence was received that reflects continued complaint and treatment of knee pain.  See, e.g., VA treatment records dated in January, April, July, and October 2009.  Also of record is an April 2009 opinion provided by the Veteran's VA primary care physician, which found a nexus between his current knee disability and his military service.  In February 2013, the Veteran was afforded a VA examination to assess his claimed disability.  Finally, the Veteran testified before the Board regarding his disability at a hearing in June 2014.

The Board finds that the additional evidence described above is new and material with respect to the issue of service connection for a left knee disability.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to unestablished facts necessary to substantiate the claim.  The new evidence, presumed credible for the purposes of reopening, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, the Veteran's claim of entitlement to service connection for a left knee disability, is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for a left knee disability, which he contends was incurred in service.  The Veteran has been diagnosed with patellofemoral syndrome.

At entry to service, the Veteran was examined and found to be clinically normal.  A February 1990 service medical record reflects complaint of knee pain, which the Veteran stated was most severe when he climbed up and down ladders as part of his work as an engineer.  The record reflects a diagnosis of patellofemoral syndrome of the right knee.  A December 1994 report of medical history, completed in conjunction with a five-year reevaluation physical, is silent for any complaint with regard to any knee problems or treatment.  The associated report of medical examination reflects no relevant clinical abnormalities.  The Veteran's reports of medical history and medical examination at separation in April 1997 also reflect no relevant complaints or abnormal clinical findings.

Post-service medical evidence relevant to the Veteran's claim consists solely of VA outpatient records.  Of specific interest are records dated in January 2009 and May 2010, which reflect diagnosis of left knee arthralgia and unremarkable radiograph findings, respectively.  Numerous other records reflect ongoing complaint and treatment of knee pain; however, many do not specify which knee the record is referring to-right or left.

Also of record is an April 2009 nexus opinion provided by the Veteran's VA primary care physician.  The Veteran's physician wrote that she had reviewed the Veteran's medical service records and concluded that "his current knee pain is most likely a result of [the] patellofemoral syndrome, which was initially diagnosed while on active duty."  Although the examiner did not specify the knee to which she was referring, the Board finds that notations made by the physician in conjunction with providing the opinion make it clear that the opinion was for the left knee. 

In February 2013, the Veteran was afforded a VA medical examination specific to knee and lower leg disabilities.  The examination report reflects diagnosis of patellofemoral syndrome of the left knee; no diagnosis was provided for any right knee disability.  During the examination, the Veteran reported that during service he worked as a ship engineer and constantly climbed up and down ladders and stairs.  He recounted that "in the 1990's he fell down [a] ladder[ while] carrying a 40 [pound] pump" and injured his lower back and left knee.  He recalled seeing bruises on the back of his left knee after the accident.  The Board observes that a May 1990 service treatment record reflects treatment for low back pain after the Veteran reportedly fell down stairs.

With regard to his current symptoms, the Veteran complained of left knee pain, the severity of which was seven to eight on a 10-point scale, with his "knee giving out, especially ascending stairs and walking."  He reported VA treatment with medications, physical therapy, aquatic therapy, bracing, injections, and acupuncture.  Since separation from service he has worked part-time as a limousine driver and car salesman.  He denied any pre or post-service injury to his knee.  The examiner noted that the Veteran underwent physical therapy in 2007, 2009 and 2012, with no change in complaints.

Upon examination, the Veteran's left knee had less movement than normal, and was reportedly tender to palpation.  There was no additional limitation in range of motion following repetitive-use testing.  Other testing reflected normal muscle strength and joint stability, and there was no evidence of recurrent patellar subluxation or dislocation.  The report was negative for any additional knee conditions.  With regard to functional impact, the Veteran reported difficulty with prolonged walking or climbing of stairs, but denied use of an assistive device, such as a cane.

With regard to etiology, the examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner's rationale essentially was that there was no "evidence of [left] knee injury while in the service" and the Veteran was silent for any knee problems at his separation examination.  She noted the February 1990 in-service diagnosis of patellofemoral syndrome was for his right knee.

At the Veteran's June 2014 Board hearing, he testified that he injured his left knee when he "slipped and fell down [a] ladder on a ship."  He stated that he did not seek treatment at the time because therapy was not available on the ship and he had to continue working.  He indicated that his duties, which involved going up and down stairs and ladders, exacerbated his symptoms.  The Veteran also stated that he "barely passed" his periodic physical fitness tests because he was "slow with the knee and the back."  He recalled having knee pain after running and stated that he "always complained to the doctor."  He reportedly was placed on limited duty "a couple times," which restricted him from using ladders to "go[] down into the engine room," and was prescribed Naproxen to reduce his symptoms.  The Veteran stated that he ultimately was forced to leave service because he could not pass the required physical fitness tests-he was unable to "do the sit-ups . . . [or] the run." See hearing transcript at 9-12.  The Board finds the Veteran's testimony to be competent, credible and probative evidence.

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

With respect to the first element, the Veteran has been diagnosed with a left knee disability.  See, e.g., February 2013 VA examination report (left knee patellofemoral syndrome).  Thus, the requirement of a present disability has been fulfilled.

With respect to the next element-that of in-service incurrence or aggravation of a disease or an injury-the Veteran testified that he injured his left knee in service when he fell down a ladder and continued to experience symptoms after discharge.  Although the Veteran's service treatment records do not fully substantiate his account, the Veteran is competent to attest to the onset of his observable symptoms and report first hand events, such as an injury.  In this case, the Veteran has provided competent testimony regarding his left knee disability, which the Board finds credible.  Accordingly, the second requirement has been fulfilled.

The final element of service-connection is that of a nexus between the present disability and active service.  On this question, the Board finds that the medical evidence is in equipoise, as the record contains opposing nexus opinions, neither of which the Board can say is more probative than the other.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).

The Veteran's VA primary care physician reviewed his service medical records and opined that his current knee pain was "most likely a result of [the] patellofemoral syndrome" initially diagnosed in service.  Unfortunately, the physician provided no rationale or explanation for how she arrived at her opinion.  The VA examiner, on the other hand, provided both an opinion and a rationale.  The examiner opined that it was "less likely than not" that the Veteran's left knee disability was related to service because there was no "evidence of [left] knee injury while in the service" or complaint of any knee problems at separation.  The examiner's rationale, however, failed to account for the Veteran's lay statements concerning the in-service incurrence of his knee problems, and instead focused on the lack of documentary evidence in his service treatment records.

In rendering opinions, VA examiners must consider lay statements regarding in-service occurrence of an injury.  A medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

Consequently, the Board finds that the evidence is in equipoise and raises a reasonable doubt that the Veteran's left knee disability is related to his military service.  Weighing against the Veteran's claim is the February 2013 medical opinion that the Veteran's left knee disability was not likely related to his active service.  That opinion, however, failed to account for the Veteran's statements regarding the in-service incurrence of his knee problems and was not supported by an adequate rationale.  In favor of the Veteran's claim is the April 2009 positive nexus opinion, as well as the Veteran's credible testimony before the Board in June 2014.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee disability is warranted.  The Veteran's claim is granted.


ORDER

New and material evidence having been submitted, the claim of service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted.


REMAND

The Veteran's degenerative disc disease of the lumbar spine is service connected and currently rated as 20 percent disabling.  At his Board hearing, the Veteran testified that the symptoms associated with this disability have increased in severity since his last VA examination in October 2012.  Specifically, he reported that his overall range of motion has decreased due to constant pain and that he can no longer "bend over to touch [his] toes" or "lift anything over 25 pounds."  He also stated that nearly any type of physical activity exacerbates his symptoms.  As a result of his worsened condition, the Veteran has had to take time off from work "a couple times a month."  See hearing transcript at 4-7.

Based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA examination was in October 2012, the Board finds that a new examination should be scheduled to determine the severity of his service-connected lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

On remand, attempts should be made to obtain any outstanding, pertinent treatment records (VA or private) related to the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's lumbar spine disability.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


